                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:18 CR 78
                                          )
ISAIAH CHASE                              )

                                        ORDER

       Defendant moved to suppress evidence uncovered in a search of his vehicle by

Officer K. Fertig of the Lake County Drug Task Force. (DE # 19.) This court referred the

matter to Magistrate Judge John E. Martin for a report and recommendation (DE # 22),

who conducted an evidentiary hearing (DE # 24), and subsequently recommended

denial of the motion to suppress based primarily on his finding that Officer Fertig’s

version of events was credible. (DE # 31.) Magistrate Judge Martin recommended that

this court find that defendant was handcuffed and arrested at the time of the search,

and that, therefore, the search was conducted in accordance with established inventory

procedures. (Id.) Defendant filed a timely objection to the report and recommendation,

which is now before this court. (DE # 33.)

       When a party timely objects to a magistrate judge’s report and recommendation,

the district court – giving deference to the magistrate judge’s findings of fact and

credibility determinations – must undertake de novo review of the portions to which an

objection has been made. 28 U.S.C. § 636(b)(1)(C). But a de novo determination is not

the same as a de novo hearing; the district court is not required to conduct another
hearing to review the magistrate judge’s findings or credibility determinations. Goffman

v. Gross, 59 F.3d 668, 671 (7th Cir. 1995).

       In this case, defendant’s only objection is that Magistrate Judge Martin should

not have credited Officer Fertig’s version of events. Magistrate Judge Martin found that

Officer Fertig was credible, noting that he gave “straightforward answers,” and spoke

“calmly and without hesitation.” (DE # 31 at 3.) Magistrate Judge Martin further held

that defendant, on the other hand, “has reason for prevarication, and the event in

question was unusual and anxiety provoking for him, since he knew that he was not

permitted to have a firearm in his possession and, if found, he would be put into

custody.” (Id. at 4.)

       The court finds Magistrate Judge Martin’s exercise of judgment sound, and sees

no compelling reason to exercise its discretion to conduct a hearing and view the

witnesses. Jackson v. United States, 859 F.3d 495, 498 (7th Cir. 2017). Further, the court is

satisfied with the Magistrate Judge’s findings and recommendations and, in its

discretion, treats those findings and recommendations as its own. Goffman, 59 F.3d at

671.

       For the foregoing reasons, the court ADOPTS Magistrate Judge Martin’s report

and recommendation (DE # 31) and DENIES defendant’s motion to suppress (DE # 19).

                                              SO ORDERED.
       Date: June 27, 2019

                                              s/James T. Moody
                                              JUDGE JAMES T. MOODY
                                              UNITED STATES DISTRICT COURT
